OLD MUTUAL FUNDS I Old Mutual Analytic Global Fund Supplement Dated October 22, 2009 This Supplement updates certain information contained in the currently effective Prospectus and Statement of Additional Information for the above named fund (the “Analytic Global Fund”), a series portfolio of Old Mutual Funds I (the “Trust”), each dated November 19, 2008, as supplemented.You should retain your Prospectus and Statement of Additional Information and any Supplements for future reference. You may obtain an additional copy of the Prospectus or Statement of Additional Information, as supplemented, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. At a meeting of shareholders of the Analytic Global Fund held on October 22, 2009, shareholders of the Analytic Global Fund approved a Plan of Liquidation and Dissolution pursuant to which the assets of the Analytic Global Fund will be liquidated and the proceeds remaining after payment of or provision for liabilities and obligations of the Analytic Global Fund will be distributed to shareholders. Effective as of October 22, 2009, (the “Effective Date” of the Liquidation), the Analytic Global Fund will begin liquidating its portfolio assets and will hold or reinvest the proceeds thereof in cash and such short-term securities as the Fund may lawfully hold or invest.As a result, the Analytic Global Fund will not be pursuing its investment objectives after the Effective Date. The Analytic Global Fund anticipates that it will complete the Liquidation on or around the close of business on November 9, 2009 (the “Liquidation Date”).On or before the Liquidation Date, the Analytic Global Fund will make liquidating distributions to each remaining shareholder, equal to the shareholder’s proportionate interest in the net assets of the Fund, in complete redemption and cancellation of the Fund’s shares held by the shareholder, and thereafter the Analytic Global Fund will be dissolved. Distributor:
